Title: Thomas Jefferson’s Promissory Note to Thomas Jefferson Randolph, 21 August 1818
From: Gibson, Patrick,Jefferson, Thomas
To: Randolph, Thomas Jefferson


          
            
            Monticello
21st August 1818.
          
          $3000.
          Sixty five days after date I promise to pay to Thomas J. Randolph or order, negotiable and payable at the Office of discount and deposit of the United States bank in Richmond without offset Three thousand dollars for value received
          Th: Jefferson
        